Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 10, 2017

                                       No. 04-16-00812-CR

                                        Gary ALVAREZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR4637B
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER
        Gary Alvarez entered into a plea bargain with the State, pursuant to which he pleaded
nolo contendere to the charge of injury to a child. The trial court imposed sentence in
accordance with the agreement and signed a certificate stating this “is a plea-bargain case, and
the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Alvarez timely filed a
notice of appeal. The clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification
and a written plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d). This court
must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not
been made part of the record.” Id.

       The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that Alvarez does not
have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that
court of appeals should review clerk’s record to determine whether trial court’s certification is
accurate).

        Alvarez is hereby given notice that this appeal will be dismissed pursuant to rule 25.2(d)
of the Texas Rules of Appellate Procedure unless an amended certification showing that he has
the right to appeal is made part of the appellate record by January 31, 2017. See TEX. R. APP. P.
25.2(d); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on
merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for
publication).
        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court